Execution Version

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT


This Amendment No. 1 (this “Amendment”) to that certain Registration Rights
Agreement, dated as of October 14, 2015 (the “Agreement”), by and between
Sanchez Production Partners LP, a Delaware limited partnership (the
“Partnership”), and Stonepeak Catarina Holdings LLC, a Delaware limited
liability company (“Stonepeak” and, together with the Partnership, the
“Parties”), is entered into effective as of January 25, 2017 (the “Effective
Date”).  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Agreement. 

RECITALS

WHEREAS, the Parties entered into the Agreement on October 14, 2015;

WHEREAS, substantially concurrently with the Effective Date, in order to reflect
certain agreements between the Parties regarding certain adjustments to the
Class B Preferred Unit Price (as such term is defined in the Partnership
Agreement (as defined below), as amended by the LPA Amendment (as defined
below)) and to the number of Class B Preferred Units held by Stonepeak (such
agreements, the “Agreed Adjustments”), (i) the Parties have entered, or will
have entered, into a Settlement Agreement and Release and (ii) the General
Partner has amended, or will have amended, the Second Amended and Restated
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”) with Amendment No. 1 to the Partnership Agreement (the “LPA
Amendment”);

WHEREAS, pursuant to Section 3.12 of the Agreement, the Agreement may be amended
by means of a written amendment signed by the Partnership and Stonepeak;

WHEREAS, the Partnership and Stonepeak now desire to amend the Agreement to
reflect the Agreed Adjustments;

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Parties do hereby amend the Agreement as follows:

A. Amendments.  The Partnership Agreement is hereby amended as follows:

1. The definition of “Preferred Units” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“Preferred Units” means Class B Preferred Units (including PIK Units)
representing limited partner interests of the Partnership, as described in the
Amended Partnership Agreement and issued to the Stonepeak Holder or any of its
Affiliates pursuant to any of (i) the Preferred Unit Purchase Agreement, (ii)
the Amended Partnership Agreement, (iii) the Settlement Agreement or (iv) the
December Issuance.

2. The definition of “Registrable Securities” in Section 1.01 of the Agreement
is hereby amended and restated in its entirety to read as follows:



ACTIVE 219101995v.3

--------------------------------------------------------------------------------

 



“Registrable Securities” means (i) the Common Units issued or issuable upon the
conversion of any Preferred Units, (ii) any Common Units issued as Liquidated
Damages pursuant to Section 2.01(b) of this Agreement, and includes any type of
interest issued to the Holder as a result of Section 3.04 of this Agreement and
(iii) until such time as the applicable Purchaser owns less than an aggregate of
20% of the Common Units, any other Common Unit issued to or acquired by the
Purchasers after the date hereof.

3. Section 1.01 of the Agreement is hereby amended such that it includes the
following additional definitions:

“December Issuance” means the issuance by the Partnership of 9,851,996 Class B
Preferred Units to Stonepeak on December 6, 2016.

“Settlement Agreement” means that certain Settlement Agreement and Release by
and between the Stonepeak Holder and the Partnership dated as of January 25,
2017.

B. Agreement in Effect; Entire Agreement.  Except as hereby amended, the
Agreement shall remain in full force and effect. Except as expressly provided
herein or in the Agreement, this Amendment shall not release, waive or excuse,
and each Party shall remain responsible and liable for, such Party’s respective
rights and obligations (or breach thereof) under the Agreement, as amended by
this Amendment, arising prior to, on or after the date hereof.  All references
to the Agreement in any document, instrument, agreement or writing delivered
pursuant to the Agreement (as amended hereby) shall hereafter be deemed to refer
to the Agreement as amended by this Amendment.

C. Governing Law.  THIS AGREEMENT, INCLUDING ALL ISSUES AND QUESTIONS CONCERNING
ITS APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT, SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.  

D. Severability.  Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

E. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument, it being understood that each of the Parties need not
sign the same counterpart. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the Effective Date.

 

 

PARTNERSHIP:

 

 

 

SANCHEZ PRODUCTION PARTNERS LP

 

 

By: Sanchez Production Partners GP LLC, its general partner

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

STONEPEAK:

 

 

 

STONEPEAK CATARINA HOLDINGS LLC

 

 

By: STONEPEAK CATARINA UPPER HOLDINGS , its managing member

 

By: STONEPEAK INFRASTRUCTURE FUND (ORION AIV) LP, its managing member

 

By: STONEPEAK ASSOCIATES LLC, its general partner

 

By: STONEPEAK GP HOLDINGS LP, its sole member

 

By: STONEPEAK GP INVESTORS LLC, its general partner

 

By: STONEPEAK GP INVESTORS MANAGER LLC, its managing member

 

 

 

 

 

By:

/s/ Michael Dorrell

 

Name:

Michael Dorrell

 

Title:

Co-Founder and Senior Managing Director

 

 

4

--------------------------------------------------------------------------------